 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    APRIL PREMO WILLIAMS,                             Case No. 1:21-cv-00848-AWI-HBK
12                       Plaintiff,                     ORDER DENYING MOTION AND
                                                        STRIKING DOCUMENTS CONTAINING
13           v.                                         PRIVATE INFORMATION
14    FANNIE MAE, BANK OF AMERICA                       (Doc. No. 7)
      FHFA, ADRIANA RODRIQUEZ, HUG
15    FRATER, BRIAN MOYNIHAM, MARL
      CALABRIA,
16
                         Defendants.
17

18          On May 26, 2021, Plaintiff April Premo Williams initiated this action pro se by filing a

19   Complaint against various defendants concerning the mortgage on her home. (Doc. No. 1).

20   Plaintiff paid the $402.00 filing fee to proceed on this action. (Receipt No. CAE100048568).

21   Pending before the Court is Plaintiff’s “request for subpoena.” (Doc. No. 7, “Motion”). Plaintiff

22   files the Motion requesting the Court to issue a subpoena, so Plaintiff can receive a copy of the

23   contract between Fannie Mae and Bank of America concerning the servicing of Plaintiff’s

24   mortgage. (Id. at 1). Plaintiff attaches to the Motion, letters from the bank to Plaintiff and her

25   personal check, unredacted, bearing her bank account number.

26          Because both Fannie Mae and Bank of America are parties, Plaintiff does not require a

27   subpoena to obtain documents from the parties. See generally Fed. R. Civ. P. 45. The Court

28   liberally construes the Motion instead as a request for production of documents on a party under
 1   Federal Rule of Civil Procedure 34, or otherwise seeking the information related to her mortgage

 2   directly from her bank. Discovery is not filed with the Court, until there is a proceeding in which

 3   the request, response, or proof of service is at issue. See Local Rules 250.3 (E.D. Ca. 2019).

 4   Plaintiff recently initiated this action and it is not clear whether service has been effectuated upon

 5   defendants. See Fed. R. Civ. P. 4. Once service is effectuated, defendants must reply to the

 6   complaint within the time permitted by Fed. R. Civ. P. 12(a). While the Court has set this case

 7   for mandatory scheduling conference for February 17, 2022 (Doc. No. 6), after service is

 8   effectuated the parties are required to comply with Fed. R. Civ. P. 26 to make initial mandatory

 9   disclosures without a formal discovery request. Fed. R. Civ. P. 26(a)(1) (C).

10            Further, Plaintiff’s financial account numbers contained within the Motion is protected

11   under Fed. R. Civ. P. 5.2. However, a party may waive the protection afforded under the rule by

12   filing their own information, unredacted, which is how Plaintiff has proceeded. See Fed. R. Civ.

13   P. 5.2(h). As a one-time courtesy, the Court directs the Clerk to strike and return Plaintiff’s

14   Motion to the extent it contains sensitive, financial account information.

15            Accordingly, it is ORDERED:

16            1. Plaintiff’s request for subpoena (Doc. No. 7), construed as a request for production of

17   documents is denied.

18            2. The Clerk of Court shall strike and return (Doc. No. 7) containing Plaintiff’s private

19   financial account numbers.

20
21
     Dated:      July 8, 2021
22                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
